DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-20 are also rejected under 35 U.S.C. 112(b) as being indefinite because Claims 2-20 are dependent on Claim 1, a rejected base claim. 
Claim 1 claims an all-solid-state battery comprising: a positive electrode current collector layer; a positive electrode active material layer; a negative electrode current collector layer; a negative electrode active material layer; a solid electrolyte layer disposed between the positive electrode active material layer and the negative electrode active material layer and formed of a solid electrolyte; and at least one of a first intermediate layer formed between the positive electrode current collector layer and the positive electrode active material layer, and a second intermediate layer formed between the negative electrode current collector layer and the negative electrode active material layer.
It is unclear whether Claim 1 requires either, or both a first intermediate layer formed between the positive electrode layers and a second intermediate layer formed between the negative electrode layers because “at least one of” can refer to both intermediate layers, or at least one first intermediate layer. 
For purposes of examination on the merits, Claim 1 will be interpreted under the broadest reasonable interpretation standard (BRI) as requiring either a first intermediate layer formed between the positive electrode layers or a second intermediate layer formed between the negative electrode layers.
Claim 3 recites the limitation "wherein the bonding rate is greater than 30%.”  There is insufficient antecedent basis for this limitation in the claim as Claim 3 depends on Claim 1, not Claim 2 (where the “bonding rate” limitation is introduced). Applicant should amend Claim 3 to overcome this rejection under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 7, 8, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIGEMATSU (WO2014141962).
Regarding Claim 1, SHIGEMATSU teaches an all-solid state battery comprising: a positive electrode current collector layer (15 in Fig. 2 below); a positive electrode active material layer (11 in Fig. 2 below); a negative electrode current collector layer (15 in Fig. 2 below); a negative electrode active material layer (13 in Fig. 2 below); a solid electrolyte layer disposed between the positive electrode active material layer and the negative electrode active material layer and formed of a solid electrolyte (12 in Fig. 2 below); and at least one of a first intermediate layer formed between the positive electrode current collector layer and the positive electrode active material layer (14 in Fig. 2 below).

    PNG
    media_image1.png
    2760
    2666
    media_image1.png
    Greyscale







Regarding Claim 2, SHIGEMATSU teaches the all-solid-state battery according to Claim 1, wherein a bonding rate by which the first intermediate layer is bonded to the positive electrode current collector layer or the negative electrode current collector layer is greater than 1 % (an interposed layer that is formed by coating the collector through sputtering, vapor deposition, or the like; middle of page 34 of the English translation). 
SHIGEMATSU discloses that each layer is connected to each other in a laminate. It is the examiner’s position that this is bonding, and thus, satisfies the bonding rate limitations. The limitation where “a bonding rate…is greater than 1 %” appears to describe the fabrication process as each layer is interconnected in the completed device. See MPEP §2113 I: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). 
Regarding Claim 3, SHIGEMATSU teaches the all-solid-state battery according to Claim 1, wherein the bonding rate is greater than 30 % (an interposed layer that is formed by coating the collector through sputtering, vapor deposition, or the like; middle of page 34 of the English translation). 
Examiner notes that the bonding rate between two layers of an electrode must be greater than zero for proper bonding of the two layers to occur. The limitation where “a bonding rate…is greater than 30 %” applies to the fabrication process of the product made, whereby an intermediate layer (interposed layer) is formed on the electrode collector layer. Therefore, the “bonding rate” limitation will not be given patentable weight. See MPEP §2113 I: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Regarding Claim 7, SHIGEMATSU teaches the all-solid-state battery according to Claim 1, wherein a thickness of the first intermediate layer is 0.1 μm or more and 10 μm or less (the thickness of the interposed layer is about 100nm-10 μm; bottom of page 34 of the English translation). 
In the instant case, because the range claimed and that disclosed by Shigematsu entirely overlap, it is the examiner’s position that Shigematsu discloses with sufficient specificity the thickness of the first intermediate layer between .1 μm and 10 μm. See MPEP 2131.03.
Regarding Claim 8, SHIGEMATSU teaches the all-solid-state battery according to Claim 2, wherein the bonding rate is greater than 30 % (an interposed layer that is formed by coating the collector through sputtering, vapor deposition, or the like; middle of page 34 of the English translation). 
Examiner notes that the bonding rate between two layers of an electrode must be greater than zero for proper bonding of the two layers to occur. The limitation where “a bonding rate…is greater than 30 %” applies to the fabrication process of the product made, whereby an intermediate layer (interposed layer) is formed on the electrode collector layer. Therefore, the “bonding rate” limitation will not be given patentable weight. See MPEP §2113 I: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Regarding Claim 18, SHIGEMATSU teaches the all-solid-state battery according to Claim 2, wherein a thickness of the first intermediate layer is 0.1 μm or more and 10 μm or less (the thickness of the interposed layer is about 100nm-10 μm; bottom of page 34 of the English translation).
In the instant case, because the range claimed and that disclosed by Shigematsu entirely overlap, it is the examiner’s position that Shigematsu discloses with sufficient specificity the thickness of the first intermediate layer between .1 μm and 10 μm. See MPEP 2131.03.
Regarding Claim 19, SHIGEMATSU teaches the all-solid-state battery according to Claim 3, wherein a thickness of the first intermediate layer is 0.1 μm or more and 10 μm or less (the thickness of the interposed layer is about 100nm-10 μm; bottom of page 34 of the English translation).
In the instant case, because the range claimed and that disclosed by Shigematsu entirely overlap, it is the examiner’s position that Shigematsu discloses with sufficient specificity the thickness of the first intermediate layer between .1 μm and 10 μm. See MPEP 2131.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 9, 10, 14, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHIGEMATSU (WO2014141962) in view of CHEN (US20190088981). 
Regarding Claim 4, SHIGEMATSU teaches the all-solid-state battery according to Claim 1. SHIGEMATSU teaches that the intermediate layer is preferably a carbon material (middle of page 34 of the English translation), but does not specifically teach an amorphous carbon.  
CHEN discloses an interface-improving layer on a cathode surface current-collecting layer comprising an amorphous carbon (paragraph [0019]). Advantageously, the interface-improving layer, being tightly coated on the grid of the cathode surface current-collecting layer, is capable of improving the interface properties of the cathode surface current-collecting layer and decreasing interface resistance between itself and the electric-conductive cathode layer (paragraph [0019]). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, in seeking to improve the interface properties of the cathode surface current-collecting layer and decreasing interface resistance with the electric-conductive cathode layer, would have found it obvious utilize an interface-improving layer corresponding to the intermediate layer that is amorphous as suggested by CHEN in the all-solid-state battery as taught by SHIGEMATSU.
Regarding Claim 6, SHIGEMATSU teaches the all-solid-state battery according to Claim 1. SHIGEMATSU teaches that the intermediate layer is preferably a carbon material (middle of page 34 of the English translation), but does not specifically teach that the intermediate layer is an amorphous material including at least one element selected from the group consisting of Li, V, Si, Al, Ge, Sb, Sn, Ga, In, Fe, Co, Ni, Ti, Mn, Ca, Ba, La, Zr, Ce, Cu, Mg, Sr, Cr, Mo, Nb, Zn and P.
CHEN discloses an interface-improving layer on a cathode surface current-collecting layer selected from a group consisting of an amorphous carbon or a metal conductive material such as stainless steel, or a mixture thereof. (paragraph [0019]). Advantageously, the interface-improving layer, being tightly coated on the grid of the cathode surface current-collecting layer, is capable of improving the interface properties of the cathode surface current-collecting layer and decreasing interface resistance between itself and the electric-conductive cathode layer (paragraph [0019]). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, in seeking to improve the interface properties of the cathode surface current-collecting layer and decreasing interface resistance with the electric-conductive cathode layer, would have found it obvious utilize an interface-improving layer corresponding to the intermediate layer that is an amorphous carbon material or a metal conductive material (stainless steel), or a mixture thereof as suggested by CHEN in the all-solid-state battery as taught by SHIGEMATSU.
Regarding Claim 9, SHIGEMATSU teaches the all-solid-state battery according to Claim 2. SHIGEMATSU teaches that the intermediate layer is preferably a carbon material (middle of page 34 of the English translation), but does not specifically teach an amorphous carbon.  
CHEN discloses an interface-improving layer on a cathode surface current-collecting layer comprising an amorphous carbon (paragraph [0019]). Advantageously, the interface-improving layer, being tightly coated on the grid of the cathode surface current-collecting layer, is capable of improving the interface properties of the cathode surface current-collecting layer and decreasing interface resistance between itself and the electric-conductive cathode layer (paragraph [0019]). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, in seeking to improve the interface properties of the cathode surface current-collecting layer and decreasing interface resistance with the electric-conductive cathode layer, would have found it obvious utilize an interface-improving layer corresponding to the intermediate layer that is amorphous as suggested by CHEN in the all-solid-state battery as taught by SHIGEMATSU.
Regarding Claim 10, SHIGEMATSU teaches the all-solid-state battery according to Claim 3. SHIGEMATSU teaches that the intermediate layer is preferably a carbon material (middle of page 34 of the English translation), but does not specifically teach an amorphous carbon.  
CHEN discloses an interface-improving layer on a cathode surface current-collecting layer comprising an amorphous carbon (paragraph [0019]). Advantageously, the interface-improving layer, being tightly coated on the grid of the cathode surface current-collecting layer, is capable of improving the interface properties of the cathode surface current-collecting layer and decreasing interface resistance between itself and the electric-conductive cathode layer (paragraph [0019]). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, in seeking to improve the interface properties of the cathode surface current-collecting layer and decreasing interface resistance with the electric-conductive cathode layer, would have found it obvious utilize an interface-improving layer corresponding to the intermediate layer that is amorphous as suggested by CHEN in the all-solid-state battery as taught by SHIGEMATSU.
Regarding Claim 14, SHIGEMATSU teaches the all-solid-state battery according to Claim 2. SHIGEMATSU teaches that the intermediate layer is preferably a carbon material (middle of page 34 of the English translation), but does not specifically teach that the intermediate layer is an amorphous material including at least one element selected from the group consisting of Li, V, Si, Al, Ge, Sb, Sn, Ga, In, Fe, Co, Ni, Ti, Mn, Ca, Ba, La, Zr, Ce, Cu, Mg, Sr, Cr, Mo, Nb, Zn and P.
CHEN discloses an interface-improving layer on a cathode surface current-collecting layer selected from a group consisting of an amorphous carbon or a metal conductive material such as stainless steel, or a mixture thereof. (paragraph [0019]). Advantageously, the interface-improving layer, being tightly coated on the grid of the cathode surface current-collecting layer, is capable of improving the interface properties of the cathode surface current-collecting layer and decreasing interface resistance between itself and the electric-conductive cathode layer (paragraph [0019]). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, in seeking to improve the interface properties of the cathode surface current-collecting layer and decreasing interface resistance with the electric-conductive cathode layer, would have found it obvious utilize an interface-improving layer corresponding to the intermediate layer that is an amorphous carbon material or a metal conductive material (stainless steel), or a mixture thereof as suggested by CHEN in the all-solid-state battery as taught by SHIGEMATSU.
Regarding Claim 15, SHIGEMATSU teaches the all-solid-state battery according to Claim 3. SHIGEMATSU teaches that the intermediate layer is preferably a carbon material (middle of page 34 of the English translation), but does not specifically teach that the intermediate layer is an amorphous material including at least one element selected from the group consisting of Li, V, Si, Al, Ge, Sb, Sn, Ga, In, Fe, Co, Ni, Ti, Mn, Ca, Ba, La, Zr, Ce, Cu, Mg, Sr, Cr, Mo, Nb, Zn and P.
CHEN discloses an interface-improving layer on a cathode surface current-collecting layer selected from a group consisting of an amorphous carbon or a metal conductive material such as stainless steel, or a mixture thereof. (paragraph [0019]). Advantageously, the interface-improving layer, being tightly coated on the grid of the cathode surface current-collecting layer, is capable of improving the interface properties of the cathode surface current-collecting layer and decreasing interface resistance between itself and the electric-conductive cathode layer (paragraph [0019]). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, in seeking to improve the interface properties of the cathode surface current-collecting layer and decreasing interface resistance with the electric-conductive cathode layer, would have found it obvious utilize an interface-improving layer corresponding to the intermediate layer that is an amorphous carbon material or a metal conductive material (stainless steel), or a mixture thereof as suggested by CHEN in the all-solid-state battery as taught by SHIGEMATSU.
Regarding Claim 16, modified SHIGEMATSU makes obvious the all-solid-state battery according to Claim 4. Modified SHIGEMATSU also teaches that the intermediate layer is preferably a carbon material (middle of page 34 of the English translation), but does not specifically teach that the intermediate layer is an amorphous material including at least one element selected from the group consisting of Li, V, Si, Al, Ge, Sb, Sn, Ga, In, Fe, Co, Ni, Ti, Mn, Ca, Ba, La, Zr, Ce, Cu, Mg, Sr, Cr, Mo, Nb, Zn and P.
CHEN discloses an interface-improving layer on a cathode surface current-collecting layer selected from a group consisting of an amorphous carbon or a metal conductive material such as stainless steel, or a mixture thereof. (paragraph [0019]). Advantageously, the interface-improving layer, being tightly coated on the grid of the cathode surface current-collecting layer, is capable of improving the interface properties of the cathode surface current-collecting layer and decreasing interface resistance between itself and the electric-conductive cathode layer (paragraph [0019]). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, in seeking to improve the interface properties of the cathode surface current-collecting layer and decreasing interface resistance with the electric-conductive cathode layer, would have found it obvious utilize an interface-improving layer corresponding to the intermediate layer that is an amorphous carbon material or a metal conductive material (stainless steel), or a mixture thereof as suggested by CHEN in the all-solid-state battery as taught by SHIGEMATSU.
Regarding Claim 20, modified SHIGEMATSU makes obvious the all-solid-state battery according to Claim 4. Modified SHIGEMATSU also teaches a thickness of the first intermediate layer [that] is 0.1 μm or more and 10 μm or less (the thickness of the interposed layer is about 100nm-10 μm; bottom of page 34 of the English translation).
Claims 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over SHIGEMATSU (WO2014141962) in view of LIN (US20190267664). 
Regarding Claim 5, SHIGEMATSU teaches the all-solid-state battery according to Claim 1. SHIGEMATSU is deficient in explicitly disclosing that the first intermediate layer contains a constituent material including at least an anion such as lithium vanadium phosphate (LVP).
LIN discloses an electrode multilayer interface comprising lithium vanadium phosphate (LVP). Advantageously, the double layer design used for the active material layer in the electrode can avoid the internal short circuit of the lithium-ion battery caused by the external force and will not cause the battery to fail. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, in seeking to avoid the internal short circuit of a battery, would have found it obvious to include LVP in the intermediate layer of the electrode multilayer interface as suggested by LIN in the all-solid-state battery as taught by SHIGEMATSU.
Regarding Claim 11, SHIGEMATSU teaches the all-solid-state battery according to Claim 2. SHIGEMATSU is deficient in explicitly disclosing that the first intermediate layer contains a constituent material including at least an anion such as lithium vanadium phosphate (LVP).
LIN discloses an electrode multilayer interface comprising lithium vanadium phosphate (LVP). Advantageously, the double layer design used for the active material layer in the electrode can avoid the internal short circuit of the lithium-ion battery caused by the external force and will not cause the battery to fail. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, in seeking to avoid the internal short circuit of a battery, would have found it obvious to include LVP in the intermediate layer of the electrode multilayer interface as suggested by LIN in the all-solid-state battery as taught by SHIGEMATSU.
Regarding Claim 12, SHIGEMATSU teaches the all-solid-state battery according to Claim 3. SHIGEMATSU is deficient in explicitly disclosing that the first intermediate layer contains a constituent material including at least an anion such as lithium vanadium phosphate (LVP).
LIN discloses an electrode multilayer interface comprising lithium vanadium phosphate (LVP). Advantageously, the double layer design used for the active material layer in the electrode can avoid the internal short circuit of the lithium-ion battery caused by the external force and will not cause the battery to fail. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, in seeking to avoid the internal short circuit of a battery, would have found it obvious to include LVP in the intermediate layer of the electrode multilayer interface as suggested by LIN in the all-solid-state battery as taught by SHIGEMATSU.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over SHIGEMATSU (WO2014141962) in view of CHEN (US20190088981), and further in view of LIN (US20190267664).
Regarding Claim 13, SHIGEMATSU teaches the all-solid-state battery according to Claim 1. CHEN makes obvious the all-solid-state battery according to Claim 4. However, CHEN is deficient in explicitly disclosing that the first intermediate layer contains a constituent material including at least an anion such as lithium vanadium phosphate (LVP).
LIN discloses an electrode multilayer interface comprising lithium vanadium phosphate (LVP). Advantageously, the double layer design used for the active material layer in the electrode can avoid the internal short circuit of the lithium-ion battery caused by the external force and will not cause the battery to fail. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, in seeking to avoid the internal short circuit of a battery, would have found it obvious to include LVP in the intermediate layer of the electrode multilayer interface as suggested by LIN in the all-solid-state battery as taught by SHIGEMATSU.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over SHIGEMATSU (WO2014141962) in view of LIN (US20190267664), and further in view CHEN (US20190088981).
Regarding Claim 17, SHIGEMATSU teaches the all-solid-state battery according to Claim 1. LIN makes obvious the all-solid-state battery according to Claim 5. SHIGEMATSU also teaches that the intermediate layer is preferably a carbon material (middle of page 34 of the English translation). However, SHIGEMATSU and LIN do not specifically teach that the intermediate layer is an amorphous material including at least one element selected from the group consisting of Li, V, Si, Al, Ge, Sb, Sn, Ga, In, Fe, Co, Ni, Ti, Mn, Ca, Ba, La, Zr, Ce, Cu, Mg, Sr, Cr, Mo, Nb, Zn and P.
CHEN discloses an interface-improving layer on a cathode surface current-collecting layer selected from a group consisting of an amorphous carbon or a metal conductive material such as stainless steel, or a mixture thereof. (paragraph [0019]). Advantageously, the interface-improving layer, being tightly coated on the grid of the cathode surface current-collecting layer, is capable of improving the interface properties of the cathode surface current-collecting layer and decreasing interface resistance between itself and the electric-conductive cathode layer (paragraph [0019]). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art, in seeking to improve the interface properties of the cathode surface current-collecting layer and decreasing interface resistance with the electric-conductive cathode layer, would have found it obvious utilize an interface-improving layer corresponding to the intermediate layer that is an amorphous carbon material or a metal conductive material (stainless steel), or a mixture thereof as suggested by CHEN in the all-solid-state battery as taught by SHIGEMATSU.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR H KRONE whose telephone number is (571)270-5064. The examiner can normally be reached Generally, M - F from 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA BROWN-PETTIGREW can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.K./Examiner, Art Unit 4183         

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728